Case 19-40262-bem         Doc 203     Filed 04/30/20 Entered 04/30/20 12:15:55             Desc Main
                                     Document      Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

 IN RE:                                        :       CASE NO. 19 – 40262 – BEM
                                               :
 ASPEN VILLAGE AT LOST                         :
 MOUNTAIN ASSISTED LIVING, LLC                 :
                                               :       CHAPTER 11
                                               :
          DEBTOR.                              :

                       UNITED STATES TRUSTEE’S RESPONSE TO
                      DEBTOR’S APPLICATION FOR FINAL DECREE

          COMES NOW Nancy J. Gargula, United States Trustee for Region 21, and files her

 response to the debtor’s application for final decree (Doc. No. 198)

          1.     The United States Trustee does not oppose entry of a final decree. Fed. R. Bankr.

 P. 3022.

          2.     Debtor will be required to file disbursement reports for all periods during which the

 case remains open. See F. R. Bankr. P. 2015(a)(5) and BLR 3022-1

          3.     The debtor must pay quarterly fees through the date of entry of the final decree. See

 28 U.S.C. § 1930 and F. R. Bankr. P. 2015(a)(5).

          Respectfully submitted this 30th day of April 2020.

                                                       NANCY J. GARGULA
                                                       UNITED STATES TRUSTEE
                                                       REGION 21
                                                                /s/
                                                       Vanessa A. Leo
                                                       Georgia Bar No. 410598
 United States Department of Justice
 Office of the United States Trustee
 362 Richard Russell Building
 75 Ted Turner Drive, SW
 Atlanta, Georgia 30303
 404-331-4437, ext. 129
 Vanessa.A.Leo@usdoj.gov
Case 19-40262-bem        Doc 203     Filed 04/30/20 Entered 04/30/20 12:15:55            Desc Main
                                    Document      Page 2 of 2


                                   CERTIFICATE OF SERVICE
         This is to certify that I have on this day electronically filed the foregoing Response to
 Debtor’s Application for Final Decree using the Bankruptcy Court’s Electronic Case Filing
 program, which sends a notice of this document and an accompanying link to this document to the
 following parties who have appeared in this case under the Bankruptcy Court’s Electronic Case
 Filing program:

 Evan M. Altman evan.altman@laslawgroup.com, johanna@laslawgroup.com
 Taylor L. Dove tdove@huntermaclean.com, gfischer@huntermaclean.com
 Frank G. Goldman fgoldman@fggpc.com
 Leon S. Jones ljones@joneswalden.com, jwdistribution@joneswalden.com;
 cparker@joneswalden.com; cmccord@joneswalden.com; lpineyro@joneswalden.com;
 arich@joneswalden.com; ewooden@joneswalden.com
 Francesca Macchiaverna fmacchiaverna@huntermaclean.com, aharris@huntermaclean.com
 Leslie M. Pineyro lpineyro@joneswalden.com, jwdistribution@joneswalden.com;
 ljones@joneswalden.com; cmccord@joneswalden.com; arich@joneswalden.com;
 ewooden@joneswalden.com
 Howard D.Rothbloom howard@rothbloom.com, silvia@rothbloom.com;
 5487@notices.nextchapterbk.com
 H. Brian Sams brian.sams@samscole.com
 Fred B. Wachter fbwachter@wachterlaw.com
 Terriea Williams twilliams1@law.ga.gov

        I further certify that on this day, I caused a copy of this document to be served via United
 States First Class Mail, with adequate postage prepaid on the following parties at the address
 shown for each below:

 Aspen Village At Lost Mountain Assisted Living, LLC
 2860 Overlook Court
 Atlanta GA 30324

                                                      NANCY J. GARGULA
                                                      UNITED STATES TRUSTEE
                                                      REGION 21

                                                                     /s/
                                                      Vanessa A. Leo
                                                      Georgia Bar No. 410598
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      362 Richard B. Russell Building
                                                      75 Ted Turner Drive, SW
                                                      Atlanta, Georgia 30303
                                                      (404) 331-4437, ext. 129


                                                 2
